DETAILED ACTION
        Election/Restrictions
Applicant’s election without traverse of Species (Group) II in the reply filed 11/22/2022 is acknowledged and entered.
    Response to Amendment
The Applicant originally submitted Claims 1-25 in the application. In the previous responses, the Applicant amended Claims 1, 4-9, 13-14, 19-20 and 22-25 and cancelled Claims 2-3 and 15. In the present response, the Applicant amended Claims 10, 12 and withdrew Claims 1, 4, 9, 19, 21-22. Accordingly, Claims 5-8, 10-14, 16-18, 20 and 23-25 are currently pending in the application.
Response to Arguments
Applicant’s Argument/Remarks filled 11/22/2022, with respect to Restriction Requirement acknowledged and entered. Claims 5-8, 10-14, 16-18, 20 and 23-25 are examined given broadest reason interpretation in light of specification. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 5-6, 8, 12 are rejected under 35 U.S.C. § 103 as being unpatentable over Zhang et al (US 2017/0321100) in view of Jaffee et al (US 2,596,486).
Regarding Claim 5, Zhang (In Fig 1) discloses a microelectronic assembly (10) , comprising: a package substrate (14) having a first surface and an opposing second surface (Fig 1); a die (12) having a first surface and an opposing second surface (Fig 1), wherein the first surface of the die (12) is coupled to the second surface of the package substrate (14), (Fig 1); a cooling apparatus (18/20) thermally coupled to the second surface of the die (12), (Fig 1); and a thermal interface material (TIM) (22B, ¶ 5, II. 1-6) between the second surface of the die (12), (Fig 1) and the cooling apparatus (18/20).
However Zhang does not disclose wherein the TIM is a ternary indium alloy that includes indium, titanium, and copper or aluminum, and wherein the ternary indium alloy further includes copper or aluminum having a weight percent of 30 or less.
Instead Jaffee teaches wherein the TIM is a ternary indium alloy (Col 1, II. 1-3) that includes indium, titanium, and copper or aluminum (Col 1, II. 1-3), and wherein the ternary indium alloy further includes copper or aluminum having a weight percent of 30 or less (Col 1, II. 24-32).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Zhang with Jaffee with a ternary indium alloy including indium, titanium , and copper or aluminum, and copper or aluminum having a weight percent of 30 or less to benefit from marked improvement in properties of titanium-aluminum alloys such as material strength, while maintain adequate ductility (Jaffee, Col 1, II. 24-32).
Regarding Claim 6, Zhang in view of Jaffee discloses the limitation of Claim 5, however Zhang as modified does not disclose wherein the ternary indium alloy includes aluminum having a weight percent of 30 or less.
Instead Jaffee teaches wherein the ternary indium alloy (Col 1, II. 1-3) includes aluminum having a weight percent of 30 or less (Col 1, II. 24-32).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Zhang with Jaffee with the ternary indium alloy including aluminum having a weight percent of 30 or less to benefit from marked improvement in properties of titanium-aluminum alloys such as material strength, while maintain adequate ductility (Jaffee, Col 1, II. 24-32).
Regarding Claim 8, Zhang in view of Jaffee discloses the limitation of Claim 5, however Zhang as modified does not disclose wherein the ternary indium alloy includes aluminum having a weight percent of 3 or less.
Instead Jaffee teaches wherein the ternary indium alloy (Col 1, II. 1-3) includes aluminum having a weight percent of 3 or less (Col 1, II. 24-32).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Zhang with Jaffee with the ternary indium alloy including aluminum having a weight percent of 3 or less to benefit from marked improvement in properties of titanium-aluminum alloys such as material strength, while maintain adequate ductility (Jaffee, Col 1, II. 24-32).
Regarding Claim 12, Zhang in view of Jaffee discloses the limitations of Claim 5, however Zhang (In Fig 1) further disclose wherein the cooling apparatus (18/20) includes a heat sink (20), a heat spreader (18), an integrated heat spreader (IHS), (¶ 4, II. 1-5), or a cooling plate.
Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over Zhang in view of Jaffee and further in view of Nicholas (The wetting of alumina by copper alloyed with titanium and other elements, Journal of Materials Science 15, 1980).
For the purpose of citation, a copy of the above-mentioned cited portion of the journal provided herewith to the applicant. 
Regarding Claim 7, Zhang in view of Jaffee discloses the limitation of Claim 5, however Zhang as modified does not disclose wherein the ternary indium alloy includes copper having a weight percent of 3 or less.
Instead Nicholas (In Table II, Col 5) teaches wherein the ternary indium alloy  includes copper having a weight percent of 3 or less (Table II, Col 5, sample 5).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Zhang with Jaffee with Nicholas with an ternary indium alloy including copper having a weight percent of 3 or less to benefit from inducing the copper to wet alumina due to the formation titanium rich reaction at the alloy/ceramic interface (Nicholas, page 2197, II. 1-6).
Claims 10-11 are rejected under 35 U.S.C. § 103 as being unpatentable over Zhang in view of Jaffee and further in view of Renavikar (US 2007/0117270).
Regarding Claim 10, Zhang in view of Jaffee discloses the limitations of Claim 5, however Zhang as modified does not disclose wherein the microelectronic assembly further comprising: a circuit board, wherein a surface of the circuit board is coupled to the first surface of the package substrate.
 Instead Renavikar (In Figs 1-3) teaches wherein the microelectronic assembly (integrated circuit package), (¶ 45, II. 1-3), (Fig 3) further comprising: a circuit board (310), wherein a surface of the circuit board is coupled to the first surface of the package substrate (302), (Fig 3).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Zhang with Jaffee and further with Renavikar with a circuit board coupled to the first surface of the package substrate to benefit from mechanically and electrically coupling lands of the circuit board by suitable connectors such as ball grid array (BGA) solder balls (Renavikar, ¶ 46, II.39-45).
Regarding Claim 11, Zhang in view of Jaffee and further in view of Renavikar discloses the limitations of claim 10, however Zhang as modified does not disclose wherein the circuit board is coupled to the package substrate by ball grid array interconnects
Instead Renavikar (In Figs 1-3) further teaches wherein the circuit board (310) is coupled to the package substrate (302) by ball grid array interconnects (¶ 46, II. 41-45), (Fig 3).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Zhang with Jaffee and further with Renavikar with a circuit board coupled to the package substrate by ball grid array interconnects to benefit from mechanically and electrically coupling lands of the circuit board by suitable connectors such as ball grid array (BGA) solder balls (Renavikar, ¶ 46, II.39-45).
Claims 13-14 and 16-17 are rejected under 35 U.S.C. § 103 as being unpatentable over Zhang in view of Hua (US 2003/0209801) and further in view of Nicholas. 
Regarding Claim 13, Zhang (In Fig 1) discloses a microelectronic assembly (10), comprising: a package substrate (14) having a first surface and an opposing second surface (Fig 1); a die (12) having a first surface and an opposing second surface (Fig 1), wherein the first surface of the die (12) is coupled to the second surface of the package substrate (14), (Fig 1); a cooling apparatus (18/20) thermally coupled to the second surface of the die (12), (Fig 1); and a thermal interface material (TIM) (22B, ¶ 5, II. 1-6) between the second surface of the die (12), (Fig 1) and the cooling apparatus (18/20)
However Zhang does not disclose wherein the TIM having a liquidus temperature between 245 degrees Celsius and 800 degrees Celsius, and wherein the TIM is a ternary indium alloy that includes indium titanium, and copper or aluminum, and wherein the ternary indium alloy includes copper or aluminum having a weight percent of 30 or less.
Instead Hua (In Fig 1) teaches wherein the TIM (100) having a liquidus temperature between 245 degrees Celsius and 800 degrees Celsius (¶ 27, II. 1-15), and wherein the TIM (100) is a ternary indium alloy (indium/titanium/copper) that includes indium, titanium, and copper or aluminum (¶ 27, II. 1-15).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Zhang with Hua with the indium alloy with liquidus temperature equal to or greater than 245 degrees Celsius and 800 degrees Celsius, and wherein the TIM being a ternary indium alloy to benefit from more effectively and adequately transferring and dissipating the heat from the die, thereby preventing damage to the die during operation (Hua, ¶ 2, II. 6-11, ¶ 5, II. 1-2).
However Zhang as modified does not explicitly teach wherein the ternary indium alloy includes copper or aluminum having a weight percent of 30 or less.
Instead Nicholas (In Table II, Col 5) teaches wherein the ternary indium alloy  includes copper having a weight percent of 30 or less (Table II, Col 5, sample 5).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Zhang with Hua and further with Nicholas with an ternary indium alloy including copper having a weight percent of 30 or less to benefit from inducing the copper to wet alumina due to the formation titanium rich reaction at the alloy/ceramic interface (Nicholas, page 2197, II. 1-6).
Regarding Claim 14, Zhang in view of Hua and further in view of Nicholas discloses the limitation of claim 13, however Zhang as modified does not disclose wherein the ternary indium alloy includes copper having a weight percent of 30 or less.
Instead Nicholas (In Table II, Col 5) teaches wherein the ternary indium alloy  includes copper having a weight percent of 30 or less (Table II, Col 5, sample 5).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Zhang with Hua and further with Nicholas with an ternary indium alloy including copper having a weight percent of 30 or less to benefit from inducing the copper to wet alumina due to the formation titanium rich reaction at the alloy/ceramic interface (Nicholas, page 2197, II. 1-6).
Regarding Claim 16, Zhang in view of Hua and further in view of Nicholas discloses the limitation of claim 13, however Zhang as modified does not disclose wherein the ternary indium alloy includes copper having a weight percent of 3 or less.  
Instead Nicholas (In Table II, Col 5) teaches wherein the ternary indium alloy  includes copper having a weight percent of 3 or less (Table II, Col 5, sample 5).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Zhang with Hua and further with Nicholas with an ternary indium alloy including copper having a weight percent of 3 or less to benefit from inducing the copper to wet alumina due to the formation titanium rich reaction at the alloy/ceramic interface (Nicholas, page 2197, II. 1-6).
Regarding Claim 17, Zhang in view of Hua and further in view of Nicholas discloses the limitation of claim 13, however Zhang as modified does not disclose  wherein the ternary indium alloy includes aluminum having a weight percent 3 or less.
Instead Nicholas (In Table I, Row 4 and Table II, Col 2) teaches wherein the ternary indium alloy  includes aluminum having a weight percent of 3 or less (Table II, Col 2, sample 1, Table I, Row 4).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Zhang with Hua and further with Nicholas with an ternary indium alloy including aluminum having a weight percent of 3 or less to benefit from inducing the copper to wet alumina due to the formation titanium rich reaction at the alloy/ceramic interface (Nicholas, page 2197, II. 1-6).
Claim 18 is rejected under 35 U.S.C. § 103 as being unpatentable over Zhang in view of Hua further in view of Nicholas and further in view of Brandenburg (US 2005/0040518).
Regarding Claim 18, Zhang in view of Hua and further in view of Nicholas discloses the limitation of claim 13, however Zhang as modified does not disclose wherein the TIM has a thickness between 25 microns and 500 microns.
Instead Brandenburg (In Fig 1) teaches wherein the TIM (30) has a thickness between 25 microns and 500 microns (¶ 19, II. 1-8, II. 14-20).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Zhang with Hua further with Nicholas and further with Brandenburg with TIM having a thickness between 25 and 500 microns to benefit from yielding increasing liquidus temperature providing rapid solidification while the joint is held at the reflow temperature (Brandenburg, ¶ 18, II. 26-30).
Claim 20 is rejected under 35 U.S.C. § 103 as being unpatentable over Hua in view Jaffee
Regarding Claim 20, Hua (In Fig 1) a thermal interface material (100) for bonding components (160) of electronic components (140), (Fig 1), wherein the thermal interface material (100) comprising: a ternary indium alloy (indium/titanium/copper), (¶ 27, II. 1-15), having a liquidus temperature between 245 degrees Celsius and 800 degrees Celsius (¶ 27, II. 1-15) , wherein the ternary indium alloy (indium/titanium/copper) includes indium, titanium, and copper or aluminum (¶ 27, II. 1-15), wherein the TIM (100) is a ternary indium alloy (indium/titanium/copper) that includes indium titanium, and copper or aluminum (¶ 27, II. 1-15).
however Hua does not disclose wherein the ternary indium alloy includes copper or aluminum having a weight percent of 30 or less (Col 1, II. 24-32).
Instead Jaffee teaches wherein the ternary indium alloy includes copper or aluminum having a weight percent of 30 or less (Col 1, II. 24-32).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Hua with Jaffee with a ternary indium alloy having a weight percent of 30 or less to benefit from marked improvement in properties of titanium-aluminum alloys such as material strength, while maintain adequate ductility (Jaffee, Col 1, II. 24-32).
Claims 23-25 are rejected under 35 U.S.C. § 103 as being unpatentable over Zhang in view of Hahn (US 2017/0186887) and further in view of Nicholas. 
Regarding Claim 23, Zhang (In Fig 1) a computing device, comprising: a microelectronic assembly (10), comprising: a package substrate (14) having a first surface and an opposing second surface (Fig 1); a die (12) having a first surface and an opposing second surface (Fig 1), wherein the first surface of the die (12) is coupled to the second surface of the package substrate (14), (Fig 1); a cooling apparatus (18/20) thermally coupled to the second surface of the die (12), (Fig 1); and a thermal interface material (TIM) (22B, ¶ 5, II. 1-6) between the cooling apparatus (18/20) and the second surface of the die (12), (Fig 1). 
However, Zhang does not disclose wherein the TIM includes a ternary indium alloy having a liquidus temperature between 245 degrees Celsius and 400 degrees Celsius and a solidus temperature between 125 degrees Celsius and 160 degrees Celsius, and wherein the ternary indium alloy includes indium, titanium, and copper or aluminum, and wherein the ternary indium alloy includes copper or aluminum having a weight percent of 30 or less.
Instead Hahn (In Figs 1B and 3) teaches wherein the TIM (114/112) includes a ternary indium alloy (302/304/112), (indium/copper/titanium), (¶ 69, II. 1-5), (¶ 87, II. 1-5), (Fig 3) having a liquidus temperature between 245 degrees Celsius and 400 degrees Celsius (¶ 76, II. 1-6), and a solidus temperature between 125 degrees Celsius and 160 degrees Celsius (¶ 76, II. 1-6). 
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Zhang with Hahn with TIM including a ternary indium alloy having a liquidus temperature of 245 and 400 degrees Celsius and a solidus temperature between 125 degrees Celsius and 160 degrees Celsius to benefit making a solder layer connecting the component to copper wire on all sides and enabling a thermally induced connection (Hahn ¶ 3, II. 3-10).
However Zhang as modified does not disclose wherein the ternary indium alloy includes indium, titanium, and copper or aluminum, and wherein the ternary indium alloy includes copper or aluminum having a weight percent of 30 or less.
Instead Nicholas (In Table II, Col 5) teaches wherein the ternary indium alloy includes indium, titanium, and copper or aluminum (Table II, Col 5), and wherein the ternary indium alloy includes copper or aluminum having a weight percent of 30 or less (Table II, Col 5, sample 5).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Zhang with Hahn and further with Nicholas with an ternary indium alloy including copper having a weight percent of 30 or less to benefit from inducing the copper to wet alumina due to the formation titanium rich reaction at the alloy/ceramic interface (Nicholas, page 2197, II. 1-6).
Examiner Note; Applicant reminded that a result oriented variable is not considered to be patentable, where here the liquidus temperature or solidus temperature of solder alloy is considered as a result oriented variable.
For example, US 2017/0186887 to Hahn (In Fig 3) provides a phase-diagram of a binary system with an eutectic point (306, lowest possible melting temperature).
The liquidus temperature is a variable which can be varied by percent weight of the first and second selected component and their respective sizes (Fig 3). 
Furthermore US 2009/0242121 to Suh provides a formula [0009] and a table [0010-0011] to achieve a target liquidus temperature of 210 C° and 120 C° by combining different alloying element mol %.
As such, Hahn and Suh establish that a liquidus temperature of a solder alloy is a result-oriented variable, which does not carry any patentable weight. 
	It has been held that where the general conditions of a Claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller 105 USPQ 233 (CCPA 1955).
See: MPEP 2144.05, II. B, in In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
Regarding Claim 24, Zhang in view of Hahn and further in view of Nicholas discloses the limitation of Claim 23, however Zhang as modified does not disclose  wherein the ternary indium alloy includes aluminum having a weight percent of 3 or less.
Instead Nicholas (In Table I, Row 4 and Table II, Col 2) teaches wherein the ternary indium alloy includes aluminum having a weight percent of 3 or less (Table II, Col 2, sample 1, Table I, Row 4).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Zhang with Hahn and further with Nicholas with an ternary indium alloy including aluminum having a weight percent of 3 or less to benefit from inducing the copper to wet alumina due to the formation titanium rich reaction at the alloy/ceramic interface (Nicholas, page 2197, II. 1-6).
Regarding Claim 25, Zhang in view of Hahn and further in view of Nicholas discloses the limitation of Claim 23, however Zhang as modified does not disclose wherein the ternary indium alloy includes copper having a weight percent of 3 or less.
Instead Nicholas (In Table II, Col 5) teaches wherein the ternary indium alloy  includes copper having a weight percent of 3 or less (Table II, Col 5, sample 5).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Zhang with Hahn and further with Nicholas with an ternary indium alloy including copper having a weight percent of 3 or less to benefit from inducing the copper to wet alumina due to the formation titanium rich reaction at the alloy/ceramic interface (Nicholas, page 2197, II. 1-6).
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835                                                                                                                                                                                                        
/ZACHARY PAPE/Primary Examiner, Art Unit 2835